Opinion filed December 19, 2013




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-13-00320-CV
                                   ___________

         HENDRICK MEDICAL CENTER, Appellant
                         V.
     TEXAS PODIATRIC MEDICAL ASSOCIATION; CORY
    BROWN, DPM; AND MARTIN V. SLOAN, DPM, Appellees

                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 25137-B


                     MEMORANDUM OPINION
      Hendrick Medical Center, Appellant, has filed in this court a motion to
dismiss its appeal. In the motion, Appellant states that it “no longer desires to
pursue an appeal,” and Appellant requests that this court dismiss the appeal.
Therefore, in accordance with Appellant’s request, we dismiss the appeal. See
TEX. R. APP. P. 42.1(a)(1).
      The motion to dismiss is granted, and the appeal is dismissed.

December 19, 2013                                        PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.